UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 7878 Dreyfus LifeTime Portfolios, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10 166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 9/30 Date of reporting period: 9/30/12 FORM N-CSR, Item 1. Reports to Stockholders. - 2 - SSL-DOCS2 70128344v15 Dreyfus LifeTime Portfolios, Inc. Growth and Income Portfolio ANNUAL REPORT September 30, 2012 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Fund’s Expenses 8 Comparing Your Fund’s Expenses With Those of Other Funds 9 Statement of Investments 26 Statement of Financial Futures 27 Statement of Assets and Liabilities 28 Statement of Operations 29 Statement of Changes in Net Assets 31 Financial Highlights 33 Notes to Financial Statements 44 Report of Independent Registered Public Accounting Firm 45 Important Tax Information 46 Information About the Renewal of the Fund’s Investment Advisory and Sub-Investment Advisory Agreements 51 Board Members Information 53 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus LifeTime Portfolios, Inc. Growth and Income Portfolio The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: This annual report for Dreyfus LifeTime Portfolios, Inc., Growth and Income Portfolio covers the 12-month period from October 1, 2011, through September 30, 2012. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. U.S. equities proved unusually volatile over the past year, as prices rose and fell according to investors’ changing expectations of global and domestic economic conditions.And while the pace of U.S. economic growth has been relatively consistent, it has progressed at about half the average rate achieved in prior recoveries. Overseas, Europe has remained under severe economic pressure due to a persistent debt crisis and austerity-oriented fiscal policies adopted by many governments. In Japan, a strengthening currency dampened export activity and economic growth.The emerging markets have posted a slower rate of growth, reducing demand for industrial commodities and other goods and services. The sustained-but-subpar U.S. expansion appears likely to continue over the foreseeable future.Across the international markets though, on one hand the global economy has responded to a variety of stimulative measures, most notably aggressively accommodative monetary policies in most major markets. On the other hand, headwinds emanating from Europe and China may continue to weigh on economic growth and investor sentiment. Indeed, the ability of governments and economic policymakers to address these issues could go a long way toward shaping the 2013 market environment. As always, we urge you to speak regularly with your financial advisor to discuss how changing global economic conditions may affect your investments. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation October 15, 2012 2 DISCUSSION OF FUND PERFORMANCE For the period of October 1, 2011, through September 30, 2012, as provided by Jocelin A. Reed, CFA, C. Wesley Boggs, Warren Chiang, CFA, and Ronald Gala, CFA, Primary Portfolio Managers Fund and Market Performance Overview For the 12-month period ended September 30, 2012, Dreyfus LifeTime Portfolios, Growth and Income Portfolio’s Investor Class shares produced a total return of 18.54%, and Restricted Class shares returned 18.88%. 1 This compares with a 16.16% total return for the fund’s customized blended benchmark for the same period. 2 In addition, the Standard & Poor’s 500 Composite Stock Price Index (“S&P 500 Index”) produced a 30.17% return over the reporting period. 3 Improving economic sentiment drove stocks and higher yielding bonds higher over the reporting period.The fund produced higher returns than its blended benchmark, primarily due to its emphasis on stocks over bonds. As we have previously informed shareholders, the Board of Directors has approved the liquidation of the fund effective on or about December 5, 2012. Markets Reacted to Shifting Macroeconomic Developments The reporting period began in the aftermath of a major stock market decline. One credit-rating agency’s downgrade of long-term U.S. government debt and a debt crisis in Europe had triggered a flight away from risky assets. Fortunately, better U.S. economic data and new remedial measures from European policymakers sparked a rebound in October 2011, and financial markets stabilized during the fall. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) By the beginning of 2012, stocks were rallying amid domestic employment gains, a quantitative easing program in Europe and less restrictive policies in China. Investors grew more tolerant of risks, focusing more intently on company fundamentals. Global macroeconomic concerns resurfaced in the spring, but the rally resumed over the summer, and the S&P 500 Index ended the reporting period with substantial gains. Bonds also fared well over the reporting period, as higher yielding segments of the bond market responded positively to improving economic conditions, while yields remained low on U.S. government securities amid an aggressively accommodative monetary policy from the Federal Reserve Board. Asset Allocation Strategy Buoyed Relative Performance The fund generally maintained maximum exposure to equities over the reporting period, enabling it to participate more than the blended benchmark in the stock market’s robust gains. In addition, our security selection strategy proved effective in the materials sector, where metals-and-mining giant Freeport-McMoRan Copper & Gold , gold producer Freeport Mining and fertilizer maker CF Industries Holdings advanced as investors returned their focus to business fundamentals. In the financials sector, Discover Financial Services, Lincoln National and KeyCorp benefited from rising lending volumes and lack of exposure to the troubled European banking system. Among consumer staples companies, investors responded positively to Constellation Brands’ acquisition of a Mexican brewery, and Philip Morris International encountered rising demand in the emerging markets.The fund also benefited from underweighted exposure to Procter & Gamble, which struggled during the reporting period. Laggards in the equity portfolio were concentrated in the consumer discretionary sector, where Wynn Resorts suffered weakness in its U.S. and Chinese casinos, and Best Buy was hurt by intensifying competitive pressures. In the industrials sector, engine manufacturer Cummins was undermined by sluggish demand from the emerging markets, and the fund did not participate fully in gains posted by General Electric. 4 During the reporting period, we continued to manage the fund’s bond portfolio in a way that roughly mirrors the fixed-income benchmark, and we employed futures contracts to establish exposure to small-cap and international stocks. October 15, 2012 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. Bond funds are subject generally to interest rate, credit, liquidity, prepayment and extension risk (for mortgage funds) and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. The use of derivatives involves risks different from, or possibly greater than, the risks associated with investing directly in the underlying assets. Derivatives can be highly volatile, illiquid, and difficult to value and there is the risk that changes in the value of a derivative held by the fund will not correlate with the underlying instruments of the fund’s other investments. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that, upon redemption, portfolio shares may be worth more or less than their original cost. 2 Source: Blended performance is calculated by Mellon Capital Management using proprietary software, derived from data presented by Bloomberg, Russell, Barclays and S&P. For the Growth and Income Portfolio, we have combined the performance of unmanaged indices reflecting the baseline percentages set forth in the prospectus, but in greater detail than the broader prospectus baseline percentages: Domestic Large Company Stocks — 36%; Domestic Small Company Stocks — 9%; Foreign Stocks — 5%; Domestic Bonds — 45%; and Foreign Bonds — 5%.The Customized Blended Index combines returns from the Standard & Poor’s 500 Composite Stock Price Index, the Russell 2000 Index, the Morgan Stanley Capital International Europe,Australasia, Far East (Free) Index — Hedged $U.S. (MSCI EAFE), the Barclays Intermediate Government/Credit Bond Index (Barclays Index) and the J.P. Morgan Non-U.S. Government Bond Index — Hedged (J.P. Morgan Global Index) and is weighted to the aforementioned baseline percentages and rebalanced monthly. The S&P 500 Index is a widely accepted, unmanaged index of U.S. stock market performance.The Russell 2000 Index is an unmanaged index of small-cap stock performance and is composed of the 2,000 smallest companies in the Russell 3000 Index.The Russell 3000 Index is composed of the 3,000 largest U.S. companies based on total market capitalization.The MSCI EAFE is an unmanaged index composed of a sample of companies representative of the market structure of European and Pacific Basin countries and includes net dividends reinvested.The Barclays Index is a widely accepted, unmanaged index of government and corporate bond market performance composed of U.S. government,Treasury and agency securities, fixed-income securities and nonconvertible investment-grade corporate debt, with an average maturity of 1-10 years.The J.P. Morgan Global Index is an index that measures return on bonds from 12 world markets, hedged into U.S. dollars. 3 SOURCE: LIPPER INC. — Reflects the monthly reinvestment of dividends and, where applicable, capital gain distributions.The Standard & Poor’s 500 Composite Stock Price Index is a widely accepted, unmanaged index of U.S. stock market performance. Index return does not reflect fees and expenses associated with operating a mutual fund. The Fund 5 FUND PERFORMANCE † Source: Lipper Inc. †† Source: Lipper Inc., Morgan Stanley & Co. Incorporated, J.P. Morgan & Co. Incorporated and Bloomberg L.P. Past performance is not predictive of future performance. 6 Average Annual Total Returns as of 9/30/12 1 Year 5 Years 10 Years Investor shares % % % Restricted shares % % % Standard & Poor’s 500 Composite Stock Price Index % % % Customized Blended Index % % % Past performance is not predictive of future performance.The portfolio’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on portfolio distributions or the redemption of portfolio shares. The graph on the left compares a $10,000 investment made in each of the Investor and Restricted shares of the Growth and Income Portfolio on 9/30/02 to a $10,000 investment made on that date in the Standard & Poor’s 500 Composite Stock Price Index (“S&P 500 Index”) as well as to a Customized Blended Index reflecting the portfolio’s asset allocation baseline percentages (“Baseline”) which are described below and in the portfolio’s prospectus.The Customized Blended Index is calculated on a monthly basis and rebalanced monthly.All dividends and capital gain distributions are reinvested. The Growth and Income Portfolio allocates your money among domestic and foreign stocks and bonds.The portfolio’s performance shown in the line graph takes into account all applicable fees and expenses for Investor and Restricted shares. The S&P 500 Index is a widely accepted, unmanaged index of U.S. stock market performance.The S&P 500 Index was selected because (1) domestic common stocks represent a significant portion of the Baseline and (2) the majority of the stock portion of the portfolio is invested in stocks included in the S&P 500 Index. Because the portfolio has significant fixed-income holdings, however, it can underperform an equity-only index.The Customized Blended Index has been prepared by the portfolio for purposes of more accurate comparison to the portfolio’s overall portfolio composition.We have combined the performance of unmanaged indices reflecting the Baseline percentages set forth in the prospectus, but in greater detail than the broader prospectus Baseline percentages: Domestic Large Company Stocks - 36%; Domestic Small Company Stocks - 9%; Foreign Stocks - 5%; Domestic Bonds - 45%; Foreign Bonds - 5%.The Customized Blended Index combines returns from the S&P 500 Index, the Russell 2000 Index, the Morgan Stanley Capital International Europe,Australasia, Far East (Free) Index-Hedged, $U.S. (“EAFE Index”), the Barclays Intermediate Government/Credit Bond Index (“Barclays Index”) and the J.P. Morgan Non-U.S. Government Bond Index-Hedged, $U.S. (“J.P. Morgan Global Index”), and is weighted to the aforementioned Baseline percentages.The Russell 2000 Index is an unmanaged index and is composed of the 2,000 smallest companies in the Russell 3000 Index.The Russell 3000 Index measures the performance of the largest 3,000 U.S. companies representing approximately 98% of the investable U.S. equity market.The EAFE Index is an unmanaged index composed of a sample of companies representative of the market structure of European and Pacific Basin countries and includes net dividends reinvested.The Barclays Index is a widely accepted, unmanaged index of government and credit bond market performance composed of U.S. government,Treasury and agency securities, fixed-income securities and nonconvertible investment-grade credit debt, with an average maturity of 1-10 years.The J.P. Morgan Global Index is an index that measures returns on bonds from 12 world markets, hedged into U.S. dollars.This index does not include a U.S. bonds component. Unlike a mutual fund, the indices are not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to the portfolio’s performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. The Fund 7 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in each class of Dreyfus LifeTime Portfolios, Inc. Growth and Income Portfolio from April 1, 2012 to September 30, 2012. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended September 30, 2012 Restricted Class Shares Investor Class Shares Expenses paid per $1,000 † $ 5.91 $ 7.58 Ending value (after expenses) $ 1,021.40 $ 1,020.00 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended September 30, 2012 Restricted Class Shares Investor Class Shares Expenses paid per $1,000 † $ 5.91 $ 7.57 Ending value (after expenses) $ 1,019.15 $ 1,017.50 † Expenses are equal to the fund’s annualized expense ratio of 1.17% for Restricted Class and 1.50% for Investor Class, multiplied by the fund’s average account value over the period, multiplied by 183/366 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS September 30, 2012 Coupon Maturity Principal Bonds and Notes—37.3% Rate (%) Date Amount ($) Value ($) Consumer Discretionary—.6% CBS, Gtd. Notes 5.75 4/15/20 45,000 54,190 Comcast, Gtd. Notes 5.15 3/1/20 35,000 41,703 DIRECTV Holdings, Gtd. Notes 5.00 3/1/21 40,000 44,889 Home Depot, Sr. Unscd. Notes 5.40 3/1/16 50,000 57,894 Lowe’s, Sr. Unscd. Notes 6.10 9/15/17 45,000 54,871 Time Warner Cable, Gtd. Notes 5.85 5/1/17 65,000 77,505 Time Warner, Gtd. Notes 5.88 11/15/16 30,000 35,607 Viacom, Sr. Unscd. Notes 4.50 3/1/21 40,000 45,507 Consumer Staples—.9% Altria Group, Gtd. Notes 9.25 8/6/19 45,000 63,983 Anheuser-Busch Cos., Gtd. Bonds 5.00 1/15/15 55,000 60,277 Anheuser-Busch InBev Worldwide, Gtd. Notes 7.75 1/15/19 45,000 60,959 CVS Caremark, Sr. Unscd. Notes 4.88 9/15/14 30,000 32,412 Kellogg, Sr. Unscd. Notes 4.00 12/15/20 45,000 50,536 Kimberly-Clark, Sr. Unscd. Notes 6.13 8/1/17 40,000 49,177 Kraft Foods Group, Gtd. Notes 5.38 2/10/20 45,000 a 53,566 Kraft Foods, Sr. Unscd. Notes 5.38 2/10/20 40,000 48,330 McDonald’s, Sr. Unscd. Notes 5.80 10/15/17 55,000 67,815 PepsiCo, Sr. Unscd. Notes 4.50 1/15/20 55,000 64,633 The Fund 9 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Consumer Staples (continued) Procter & Gamble, Sr. Unscd. Notes 4.95 8/15/14 35,000 37,982 Wal-Mart Stores, Sr. Unscd. Notes 3.25 10/25/20 35,000 38,565 Energy—1.3% Apache Finance Canada, Gtd. Bonds 4.38 5/15/15 50,000 54,738 BP Capital Markets, Gtd. Notes 4.75 3/10/19 100,000 116,319 Canadian Natural Resources, Sr. Unscd. Notes 5.70 5/15/17 75,000 89,231 ConocoPhillips, Gtd. Notes 5.75 2/1/19 25,000 31,114 Consolidated Natural Gas, Sr. Unscd. Notes, Ser. A 5.00 12/1/14 40,000 43,308 Ensco, Sr. Unscd. Notes 4.70 3/15/21 40,000 45,259 Enterprise Products Operating, Gtd. Bonds, Ser. L 6.30 9/15/17 45,000 54,794 Kinder Morgan Energy Partners, Sr. Unscd. Notes 5.95 2/15/18 60,000 72,317 Petrobras International Finance, Gtd. Notes 5.88 3/1/18 30,000 34,328 Petroleos Mexicanos, Gtd. Notes 8.00 5/3/19 30,000 39,405 Plains All American Pipeline, Gtd. Notes 5.00 2/1/21 40,000 47,336 Total Capital, Gtd. Notes 3.13 10/2/15 85,000 b 91,332 Valero Energy, Gtd. Notes 6.13 6/15/17 50,000 60,564 Weatherford International Holdings, Gtd. Notes 9.63 3/1/19 45,000 58,647 Financial—4.2% American International Group, Sr. Unscd. Notes 5.85 1/16/18 45,000 52,318 10 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Financial (continued) Bank of America, Sr. Unscd. Notes 4.50 4/1/15 85,000 91,106 Bank of America, Sr. Unscd. Notes, Ser. L 5.65 5/1/18 55,000 62,786 BB&T, Sr. Unscd. Notes 6.85 4/30/19 35,000 44,931 Bear Stearns, Sr. Unscd. Notes 5.30 10/30/15 55,000 61,393 Bear Stearns, Sr. Unscd. Notes 7.25 2/1/18 30,000 37,478 Berkshire Hathaway Finance, Gtd. Notes 5.40 5/15/18 55,000 66,390 BNP Paribas, Gtd. Notes 5.00 1/15/21 40,000 44,335 Capital One Financial, Sr. Unscd. Notes 7.38 5/23/14 80,000 88,081 Citigroup, Sub. Notes 5.00 9/15/14 95,000 100,245 Citigroup, Sr. Unscd. Notes 5.38 8/9/20 50,000 57,900 Citigroup, Sr. Unscd. Notes 6.13 11/21/17 65,000 76,568 Credit Suisse USA, Bank Gtd. Notes 4.88 1/15/15 75,000 81,130 ERP Operating, Sr. Unscd. Notes 5.13 3/15/16 75,000 84,550 Ford Motor Credit, Sr. Unscd. Notes 7.00 4/15/15 120,000 134,700 General Electric Capital, Sr. Unscd. Notes 2.25 11/9/15 85,000 88,095 General Electric Capital, Sr. Unscd. Notes 4.63 1/7/21 40,000 44,748 General Electric Capital, Sr. Unscd. Notes 4.65 10/17/21 40,000 44,915 General Electric Capital, Sr. Unscd. Notes, Ser. A 4.75 9/15/14 55,000 59,178 Goldman Sachs Group, Sr. Unscd. Notes 5.25 10/15/13 90,000 93,955 The Fund 11 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Financial (continued) Goldman Sachs Group, Sr. Unscd. Notes 5.38 3/15/20 35,000 39,119 Goldman Sachs Group, Sr. Unscd. Notes 5.75 1/24/22 45,000 51,930 HCP, Sr. Unscd. Notes 6.00 1/30/17 30,000 34,561 HSBC Holdings, Sr. Unscd. Notes 4.00 3/30/22 35,000 37,627 Jefferies Group, Sr. Unscd. Notes 8.50 7/15/19 25,000 28,812 JPMorgan Chase & Co., Sr. Unscd. Notes 2.05 1/24/14 125,000 127,251 JPMorgan Chase & Co., Sr. Unscd. Notes 3.70 1/20/15 125,000 132,459 KeyCorp, Sr. Unscd. Notes 5.10 3/24/21 45,000 52,716 Liberty Property, Sr. Unscd. Notes 5.50 12/15/16 20,000 22,388 Morgan Stanley, Sr. Unscd. Notes 5.55 4/27/17 65,000 71,333 Morgan Stanley, Sr. Unscd. Notes 7.30 5/13/19 60,000 70,895 Oesterreichische Kontrollbank, Gov’t Gtd. Notes 4.50 3/9/15 40,000 43,673 PNC Funding, Bank Gtd. Notes 5.13 2/8/20 40,000 47,473 ProLogis, Gtd. Notes 6.88 3/15/20 4,000 4,861 Prudential Financial, Sr. Unscd. Notes 4.75 9/17/15 65,000 71,634 Rabobank Nederland, Bank Gtd. Notes 3.38 1/19/17 75,000 79,685 Regency Centers, Gtd. Notes 5.88 6/15/17 25,000 28,914 Royal Bank of Canada, Sr. Notes 2.63 12/15/15 50,000 52,921 Royal Bank of Scotland, Bank Gtd. Notes 4.38 3/16/16 75,000 80,843 SLM, Sr. Unscd. Notes, Ser. A 5.00 10/1/13 50,000 52,062 12 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Financial (continued) Travelers, Sr. Unscd. Notes 5.90 6/2/19 40,000 49,935 US Bancorp, Sr. Unscd. Notes 2.45 7/27/15 75,000 78,971 Wachovia, Sub. Notes 5.63 10/15/16 25,000 28,992 Wells Fargo & Co., Sr. Unscd. Notes 4.60 4/1/21 40,000 46,287 Wells Fargo & Co., Sub. Notes 5.13 9/15/16 30,000 33,766 Willis North America, Gtd. Notes 6.20 3/28/17 15,000 17,111 Foreign/Governmental—2.1% African Development Bank, Sub. Notes 6.88 10/15/15 45,000 51,588 Asian Development Bank, Sr. Unscd. Notes 2.50 3/15/16 85,000 90,889 Brazilian Government, Sr. Unscd. Bonds 8.88 10/14/19 40,000 58,100 Chilean Government, Sr. Unscd. Notes 3.25 9/14/21 40,000 43,500 European Investment Bank, Sr. Unscd. Notes 1.13 8/15/14 125,000 126,602 European Investment Bank, Sr. Unscd. Bonds 5.13 5/30/17 75,000 89,391 Inter-American Development Bank, Sr. Unscd. Notes 2.38 8/15/17 75,000 80,921 International Bank for Reconstruction and Development, Sr. Unscd. Notes 5.00 4/1/16 35,000 40,514 International Finance, Sr. Notes 2.25 4/11/16 80,000 85,203 KFW, Gov’t Gtd. Notes 2.63 1/25/22 35,000 36,934 KFW, Gov’t Gtd. Notes 2.75 9/8/20 50,000 53,896 KFW, Gov’t Gtd. Notes 4.88 1/17/17 65,000 76,327 The Fund 13 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Foreign/Governmental (continued) Korea Development Bank, Sr. Unscd. Notes 8.00 1/23/14 55,000 59,936 Landwirtschaftliche Rentenbank, Gtd. Notes 1.88 9/17/18 50,000 52,168 Mexican Government, Sr. Unscd. Notes 5.13 1/15/20 36,000 43,200 Mexican Government, Sr. Unscd. Notes 6.63 3/3/15 55,000 62,370 Polish Government, Sr. Unscd. Notes 6.38 7/15/19 50,000 61,937 Province of Manitoba Canada, Sr. Unscd. Debs., Ser. FH 4.90 12/6/16 45,000 52,813 Province of Ontario Canada, Sr. Unscd. Bonds 1.38 1/27/14 110,000 111,538 Province of Ontario Canada, Sr. Unscd. Bonds 4.00 10/7/19 30,000 34,795 Province of Quebec Canada, Sr. Unscd. Notes 2.75 8/25/21 40,000 41,961 Province of Quebec Canada, Unscd. Debs 4.88 5/5/14 45,000 48,233 Health Care—.9% Abbott Laboratories, Sr. Unscd. Notes 5.88 5/15/16 70,000 82,537 Amgen, Sr. Unscd. Notes 4.10 6/15/21 40,000 43,627 Cardinal Health, Sr. Unscd. Bonds 4.00 6/15/15 60,000 64,677 Johnson & Johnson, Sr. Unscd. Notes 5.15 7/15/18 20,000 24,580 Laboratory Corporation of America Holdings, Sr. Unscd. Notes 4.63 11/15/20 40,000 44,462 Lincoln National, Sr. Unscd. Notes 8.75 7/1/19 40,000 52,481 Medtronic, Sr. Unscd. Notes 3.00 3/15/15 65,000 68,783 14 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Health Care (continued) Sanofi, Sr. Unscd. Notes 4.00 3/29/21 40,000 45,774 Teva Pharmaceutical Finance, Gtd. Notes 2.40 11/10/16 70,000 73,618 UnitedHealth Group, Sr. Unscd. Notes 2.88 3/15/22 35,000 35,749 WellPoint, Sr. Unscd. Notes 5.88 6/15/17 30,000 35,728 Wyeth, Gtd. Notes 5.50 2/1/14 25,000 26,713 Industrial—.6% Boeing, Sr. Unscd. Notes 4.88 2/15/20 55,000 66,779 Burlington Northern Santa Fe, Sr. Unscd. Notes 4.70 10/1/19 40,000 46,276 Canadian Pacific Railway, Sr. Unscd. Notes 7.25 5/15/19 35,000 43,837 Caterpillar, Sr. Unscd. Notes 3.90 5/27/21 40,000 45,457 CRH America, Gtd. Notes 5.30 10/15/13 50,000 52,043 General Electric, Sr. Unscd. Notes 5.25 12/6/17 40,000 47,382 Honeywell International, Sr. Unscd. Notes 4.25 3/1/21 40,000 47,030 Republic Services, Gtd. Notes 3.55 6/1/22 35,000 36,867 Information Technology—.4% Google, Sr. Unscd. Notes 3.63 5/19/21 40,000 45,086 Intuit, Sr. Unscd. Notes 5.75 3/15/17 35,000 40,680 Microsoft, Sr. Unscd. Notes 3.00 10/1/20 40,000 43,897 The Fund 15 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Information Technology (continued) Oracle, Sr. Unscd. Notes 5.75 4/15/18 50,000 62,123 Xerox, Sr. Unscd. Notes 6.35 5/15/18 55,000 64,652 Materials—.7% Alcoa, Sr. Unscd. Notes 5.40 4/15/21 50,000 52,572 Barrick Gold, Sr. Unscd. Notes 6.95 4/1/19 30,000 37,221 Dow Chemical, Sr. Unscd. Notes 7.60 5/15/14 115,000 127,110 E.I. Du Pont De Nemours, Sr. Unscd. Notes 5.75 3/15/19 60,000 73,911 Ecolab, Sr. Unscd. Notes 4.35 12/8/21 40,000 45,466 Rio Tinto Alcan, Sr. Unscd. Notes 5.00 6/1/15 40,000 44,154 Rio Tinto Finance USA, Gtd. Notes 3.50 11/2/20 40,000 42,273 Vale Overseas, Gtd. Notes 4.38 1/11/22 40,000 42,246 Municipal Bonds—.1% Tennessee Valley Authority, Notes 5.50 7/18/17 60,000 Telecommunications—.6% AT&T, Sr. Unscd. Notes 4.45 5/15/21 40,000 47,159 Cisco Systems, Sr. Unscd. Notes 5.50 2/22/16 60,000 69,736 Qwest, Sr. Unscd. Notes 7.50 10/1/14 51,000 56,921 Rogers Communications, Gtd. Notes 6.80 8/15/18 30,000 37,958 Telecom Italia Capital, Gtd. Notes 5.25 11/15/13 25,000 25,844 Telefonica Emisones, Gtd. Notes 6.42 6/20/16 40,000 42,350 16 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Telecommunications (continued) Verizon Communications, Sr. Unscd. Notes 3.50 11/1/21 40,000 44,216 Verizon Communications, Sr. Unscd. Notes 5.50 4/1/17 25,000 29,851 Vodafone Group, Sr. Unscd. Notes 5.38 1/30/15 40,000 44,272 Vodafone Group, Sr. Unscd. Notes 5.63 2/27/17 25,000 29,790 U.S. Government Agencies—3.2% Federal Farm Credit Banks, Bonds 3.88 10/7/13 135,000 140,040 Federal Home Loan Banks, Bonds 4.63 10/10/12 5,000 5,006 Federal Home Loan Banks, Bonds, Ser. VB15 5.00 12/21/15 80,000 91,634 Federal Home Loan Banks, Bonds 5.00 11/17/17 40,000 48,479 Federal Home Loan Banks, Bonds, Ser. 656 5.38 5/18/16 40,000 46,962 Federal Home Loan Banks, Bonds 5.50 8/13/14 175,000 192,385 Federal Home Loan Mortgage Corp., Notes 1.00 3/8/17 80,000 c 81,110 Federal Home Loan Mortgage Corp., Notes 1.75 9/10/15 75,000 c 78,001 Federal Home Loan Mortgage Corp., Notes 2.38 1/13/22 60,000 c 63,074 Federal Home Loan Mortgage Corp., Notes 3.75 3/27/19 65,000 c 75,859 Federal Home Loan Mortgage Corp., Notes 4.50 7/15/13 90,000 c 93,089 Federal Home Loan Mortgage Corp., Notes 4.50 1/15/14 170,000 c 179,325 Federal Home Loan Mortgage Corp., Notes 4.50 1/15/15 100,000 b,c 109,499 Federal Home Loan Mortgage Corp., Notes 5.25 4/18/16 100,000 c 116,782 The Fund 17 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) U.S. Government Agencies (continued) Federal National Mortgage Association, Notes 0.75 12/19/14 130,000 c 131,273 Federal National Mortgage Association, Notes 0.88 8/28/14 125,000 c 126,447 Federal National Mortgage Association, Notes 1.63 10/26/15 120,000 c 124,480 Federal National Mortgage Association, Notes 2.38 7/28/15 175,000 c 184,845 Federal National Mortgage Association, Notes 2.75 3/13/14 85,000 c 88,098 Federal National Mortgage Association, Notes 4.38 10/15/15 20,000 c 22,409 Federal National Mortgage Association, Notes 5.00 2/13/17 55,000 c 65,383 Federal National Mortgage Association, Notes 5.38 6/12/17 55,000 b,c 66,756 U.S. Government Securities—21.1% U.S. Treasury Bonds: 7.25%, 5/15/16 105,000 130,832 8.00%, 11/15/21 50,000 b 78,324 8.50%, 2/15/20 30,000 45,825 8.75%, 5/15/17 200,000 274,781 8.75%, 5/15/20 70,000 b 109,091 9.88%, 11/15/15 275,000 356,340 10.63%, 8/15/15 50,000 b 64,727 11.25%, 2/15/15 65,000 81,849 U.S. Treasury Notes: 0.25%, 11/30/13 400,000 b 400,266 0.25%, 2/15/15 435,000 b 434,796 0.50%, 11/15/13 200,000 200,688 0.50%, 8/15/14 275,000 276,364 0.63%, 7/15/14 175,000 176,217 0.88%, 2/28/17 225,000 b 228,498 1.00%, 5/15/14 375,000 379,717 1.00%, 8/31/16 125,000 b 127,676 1.25%, 8/31/15 110,000 b 113,008 18 Principal Bonds and Notes (continued) Amount ($) Value ($) U.S. Government Securities (continued) U.S. Treasury Notes (continued): 1.25%, 10/31/15 25,000 25,705 1.50%, 12/31/13 160,000 b 162,600 1.50%, 8/31/18 80,000 b 83,138 1.75%, 3/31/14 400,000 b 409,156 1.75%, 5/31/16 60,000 62,920 1.88%, 2/28/14 400,000 b 409,391 1.88%, 4/30/14 410,000 b 420,683 1.88%, 9/30/17 550,000 b 583,730 1.88%, 10/31/17 50,000 53,070 2.00%, 2/15/22 230,000 b 239,254 2.13%, 11/30/14 50,000 52,012 2.13%, 5/31/15 175,000 b 183,490 2.13%, 8/15/21 260,000 b 275,072 2.25%, 1/31/15 250,000 261,524 2.25%, 11/30/17 175,000 189,137 2.38%, 3/31/16 75,000 80,186 2.38%, 6/30/18 45,000 49,029 2.50%, 4/30/15 50,000 52,852 2.50%, 6/30/17 100,000 108,977 2.63%, 6/30/14 300,000 b 312,504 2.63%, 12/31/14 150,000 b 157,992 2.63%, 1/31/18 150,000 165,164 2.63%, 8/15/20 380,000 b 420,167 2.63%, 11/15/20 445,000 b 491,377 2.75%, 2/15/19 195,000 b 217,288 2.88%, 3/31/18 95,000 106,029 3.00%, 8/31/16 60,000 b 65,958 3.13%, 1/31/17 200,000 222,344 3.13%, 4/30/17 150,000 b 167,402 3.13%, 5/15/19 185,000 b 210,929 3.25%, 5/31/16 150,000 165,492 3.25%, 7/31/16 200,000 221,453 3.25%, 3/31/17 100,000 112,039 3.38%, 11/15/19 110,000 127,548 3.50%, 2/15/18 165,000 189,273 3.50%, 5/15/20 255,000 b 298,609 3.63%, 8/15/19 120,000 b 140,963 3.63%, 2/15/20 245,000 b 288,756 3.75%, 11/15/18 110,000 b 129,130 The Fund 19 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) U.S. Government Securities (continued) U.S. Treasury Notes (continued): 4.00%, 2/15/14 135,000 b 142,019 4.00%, 8/15/18 120,000 b 142,266 4.13%, 5/15/15 130,000 b 142,990 4.25%, 11/15/13 125,000 130,684 4.25%, 8/15/14 75,000 80,605 4.25%, 11/15/14 195,000 b 211,453 4.25%, 8/15/15 190,000 211,360 4.25%, 11/15/17 140,000 165,320 4.50%, 11/15/15 170,000 b 191,954 4.50%, 2/15/16 120,000 b 136,631 4.63%, 11/15/16 395,000 461,656 4.63%, 2/15/17 200,000 b 235,391 4.75%, 8/15/17 165,000 b 197,871 4.88%, 8/15/16 60,000 70,195 5.13%, 5/15/16 145,000 169,525 Utilities—.6% Commonwealth Edison, First Mortgage Bonds 5.80 3/15/18 25,000 30,698 Consolidated Edison of New York, Sr. Unscd. Debs., Ser. 06-D 5.30 12/1/16 70,000 81,499 Duke Energy Carolinas, First Mortgage Bonds 5.30 10/1/15 85,000 96,477 Duke Energy, Sr. Unscd. Notes 5.05 9/15/19 50,000 58,567 Exelon Generation, Sr. Unscd. Notes 5.20 10/1/19 45,000 51,168 Pacific Gas & Electric, Sr. Unscd. Notes 3.50 10/1/20 35,000 38,692 Southwestern Electric Power, Sr. Unscd. Notes, Ser. E 5.55 1/15/17 25,000 28,255 Total Bonds and Notes (cost $23,404,897) 20 Common Stocks—46.4% Shares Value ($) Consumer Discretionary—4.0% Advance Auto Parts 2,465 168,705 Best Buy 7,015 b 120,588 Dillard’s, Cl. A 1,565 113,181 GameStop, Cl. A 4,255 b 89,355 H&R Block 4,795 83,097 Las Vegas Sands 2,660 123,344 Marriott International, Cl. A 11,025 431,077 O’Reilly Automotive 3,245 d 271,347 Starwood Hotels & Resorts Worldwide 2,945 e 170,692 Thor Industries 3,275 118,948 TJX 6,925 310,171 Viacom, Cl. B 7,050 377,809 Walt Disney 5,705 298,257 Consumer Staples—4.2% Archer-Daniels-Midland 7,780 211,460 Coca-Cola 5,400 204,822 CVS Caremark 11,600 561,672 Kroger 9,195 216,450 Nu Skin Enterprises, Cl. A 7,240 b 281,129 Philip Morris International 3,735 335,926 Procter & Gamble 5,279 366,151 Wal-Mart Stores 8,102 597,928 Energy—5.4% Chevron 8,300 967,448 ConocoPhillips 8,355 477,739 Exxon Mobil 13,949 1,275,636 HollyFrontier 2,675 110,397 Marathon Oil 9,205 272,192 Marathon Petroleum 5,905 322,354 The Fund 21 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Energy (continued) Occidental Petroleum 1,740 149,744 Tidewater 320 15,530 Financial—6.9% Aflac 10,155 486,221 American Express 4,630 263,262 American International Group 5,015 d 164,442 Assurant 2,485 92,691 BB&T 12,635 418,977 Discover Financial Services 5,855 232,619 Franklin Resources 2,290 286,410 JPMorgan Chase & Co. 4,207 170,299 KeyCorp 25,380 221,821 Moody’s 3,470 153,270 NASDAQ OMX Group 6,855 159,687 Public Storage 2,730 e 379,934 Regions Financial 58,100 418,901 Simon Property Group 2,010 e 305,138 State Street 10,360 434,706 Wells Fargo & Co. 11,920 411,598 Health Care—6.9% Abbott Laboratories 5,670 388,735 Aetna 8,875 351,450 Agilent Technologies 5,460 209,937 Bristol-Myers Squibb 10,465 353,194 Celgene 4,825 d 368,630 Eli Lilly & Co. 10,845 514,161 Humana 4,015 281,652 Johnson & Johnson 3,616 249,179 Merck & Co. 7,510 338,701 Mettler-Toledo International 1,090 d 186,107 Pfizer 19,791 491,806 22 Common Stocks (continued) Shares Value ($) Health Care (continued) ResMed 2,425 b 98,140 St. Jude Medical 3,645 153,564 UnitedHealth Group 6,465 358,226 Warner Chilcott, Cl. A 5,640 76,140 WellPoint 2,745 159,237 Industrial—5.2% 3M 2,930 270,791 Cummins 3,220 296,916 Danaher 8,585 473,463 FedEx 3,675 310,979 General Electric 8,706 197,713 Lincoln Electric Holdings 5,245 204,817 Northrop Grumman 6,890 457,703 Parker Hannifin 2,040 170,503 Textron 5,845 152,964 Union Pacific 4,400 522,280 United Technologies 5,300 414,937 Information Technology—9.9% Apple 1,915 1,277,803 Brocade Communications Systems 17,405 d 102,951 CA 14,995 386,346 Cisco Systems 18,000 343,620 Dolby Laboratories, Cl. A 1,270 b,d 41,593 EMC 4,905 d 133,759 Google, Cl. A 472 d 356,124 Hewlett-Packard 8,310 141,769 Intel 20,440 463,579 International Business Machines 3,145 652,430 Intuit 7,135 420,109 LSI 16,655 d 115,086 Marvell Technology Group 7,550 69,083 The Fund 23 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Information Technology (continued) Microsoft 23,252 692,445 Motorola Solutions 6,164 311,590 Oracle 12,790 402,757 Seagate Technology 6,210 192,510 Tech Data 3,940 d 178,482 Visa, Cl. A 1,335 179,264 Xilinx 5,250 175,403 Materials—.6% LyondellBasell Industries, Cl. A 2,005 103,578 Monsanto 3,665 333,588 Telecommunications—2.5% AT&T 24,920 939,484 Verizon Communications 15,711 715,950 Utilities—.8% American Electric Power 1,450 63,713 NV Energy 6,845 123,278 Southern 3,395 156,476 Wisconsin Energy 5,175 194,942 Total Common Stocks (cost $27,759,825) Principal Short -Term Investments—1.3% Amount ($) Value ($) U.S. Treasury Bills; 0.10%, 12/20/12 (cost $859,812) 860,000 f Other Investment—16.9% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $11,308,047) 11,308,047 g 24 Investment of Cash Collateral for Securities Loaned—1.1% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $761,458) 761,458 g Total Investments (cost $64,094,039) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933.This security may be resold in transactions exempt from registration, normally to qualified institutional buyers.At September 30, 2012, this security was valued at $53,566 or .1% of net assets. b Security, or portion thereof, on loan.At September 30, 2012 the value of the fund’s securities on loan was $9,208,284 and the value of the collateral held by the fund was $9,451,410, consisting of cash collateral of $761,458 and U.S. Government & Agency securities valued at $8,689,952. c The Federal Housing Finance Agency (“FHFA”) placed Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator.As such, the FHFA oversees the continuing affairs of these companies. d Non-income producing security. e Investment in real estate investment trust. f Held by or on behalf of a counterparty for open financial futures positions. g Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Common Stocks 46.4 Corporate Bonds 10.8 U.S. Government & Agencies 24.3 Foreign/Governmental 2.1 Short-Term/ Municipal Bonds .1 Money Market Investments 19.3 † Based on net assets. See notes to financial statements. The Fund 25 STATEMENT OF FINANCIAL FUTURES September 30, 2012 Market Value Unrealized Covered by (Depreciation) Contracts Contracts ($) Expiration at 9/30/2012 ($) Financial Futures Long MSCI EAFE Mini Index 42 3,146,220 December 2012 (125,594 ) Russell 2000 Mini Index 106 8,844,640 December 2012 (36,166 ) ) See notes to financial statements. 26 STATEMENT OF ASSETS AND LIABILITIES September 30, 2012 † Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $9,208,284)—Note 2(b): Unaffiliated issuers 52,024,534 56,710,316 Affiliated issuers 12,069,505 12,069,505 Cash 3,872 Receivable for investment securities sold 385,994 Dividends, interest and securities lending income receivable 265,012 Receivable for shares of Common Stock subscribed 13,176 Prepaid expenses 20,523 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 4(b) 75,636 Payable for shares of Common Stock redeemed 1,281,806 Liability for securities on loan—Note 2(b) 761,458 Payable for investment securities purchased 384,089 Payable for futures variation margin—Note 5 131,870 Accrued expenses 44,421 Net Assets ($) Composition of Net Assets ($): Paid-in capital 61,850,879 Accumulated undistributed investment income—net 360,442 Accumulated net realized gain (loss) on investments 53,775 Accumulated net unrealized appreciation (depreciation) on investments [including ($161,760) net unrealized (depreciation) on financial futures] 4,524,022 Net Assets ($) Net Asset Value Per Share Restricted Class Shares Investor Class Shares Net Assets ($) 9,425,952 57,363,166 Shares Outstanding 564,957 3,208,235 Net Asset Value Per Share ($) † Prepared on a liquidation basis—See Note 1. See notes to financial statements. The Fund 27 STATEMENT OF OPERATIONS Year Ended September 30, 2012 † Investment Income ($): Income: Dividends (net of $125 foreign taxes withheld at source): Unaffiliated issuers 749,382 Affiliated issuers 10,415 Interest 636,724 Income from securities lending—Note 2 (b) 7,428 Total Income Expenses: Investment advisory fee—Note 4(a) 512,228 Shareholder servicing costs—Note 4(b) 230,500 Legal fees 54,554 Auditing fees 45,684 Registration fees 39,218 Prospectus and shareholders’ reports 28,924 Custodian fees—Note 4(c) 22,587 Directors’ fees and expenses—Note 4(c) 2,435 Loan commitment fees—Note 3 688 Miscellaneous 53,573 Total Expenses Less—reduction in fees due to earnings credits—Note 4(b) (201 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 3,305,429 Net realized gain (loss) on financial futures 2,284,377 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments 5,108,440 Net unrealized appreciation (depreciation) on financial futures 334,314 Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations † Prepared on a liquidation basis—See Note 1. See notes to financial statements. 28 STATEMENT OF CHANGES IN NET ASSETS Year Ended September 30, 2012 † 2011 Operations ($): Investment income—net 413,759 570,659 Net realized gain (loss) on investments 5,589,806 4,555,139 Net unrealized appreciation (depreciation) on investments 5,442,754 (3,524,357 ) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Restricted Class Shares (141,537 ) (125,184 ) Investor Class Shares (660,325 ) (677,415 ) Total Dividends ) ) Capital Stock Transactions ($): Net proceeds from shares sold: Restricted Class Shares 1,242,548 760,023 Investor Class Shares 5,395,368 5,898,479 Dividends reinvested: Restricted Class Shares 140,886 124,372 Investor Class Shares 624,438 641,930 Cost of shares redeemed: Restricted Class Shares (1,633,317 ) (600,238 ) Investor Class Shares (12,693,716 ) (12,354,090 ) Increase (Decrease) in Net Assets from Capital Stock Transactions ) ) Total Increase (Decrease) in Net Assets ) Net Assets ($): Beginning of Period 63,068,454 67,799,136 End of Period Undistributed investment income—net 360,442 511,644 The Fund 29 STATEMENT OF CHANGES IN NET ASSETS (continued) Year Ended September 30, 2012 † 2011 Capital Share Transactions: Restricted Class Shares Shares sold 79,201 49,938 Shares issued for dividends reinvested 9,487 8,495 Shares redeemed (102,571 ) (39,543 ) Net Increase (Decrease) in Shares Outstanding ) Investor Class Shares Shares sold 307,459 358,488 Shares issued for dividends reinvested 39,152 40,861 Shares redeemed (729,184 ) (772,928 ) Net Increase (Decrease) in Shares Outstanding ) ) † Prepared on a liquidation basis—See Note 1. See notes to financial statements. 30 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Year Ended September 30, Restricted Class Shares 2012 2011 2010 2009 2008 Per Share Data ($): Net asset value, beginning of period 14.26 14.13 13.36 13.36 17.18 Investment Operations: Investment income—net a .14 .17 .18 .24 .31 Net realized and unrealized gain (loss) on investments 2.52 .19 .88 .00 b (2.41 ) Total from Investment Operations 2.66 .36 1.06 .24 (2.10 ) Distributions: Dividends from investment income—net (.24 ) (.23 ) (.29 ) (.24 ) (.54 ) Dividends from net realized gain on investments — (1.18 ) Total Distributions (.24 ) (.23 ) (.29 ) (.24 ) (1.72 ) Net asset value, end of period 16.68 14.26 14.13 13.36 13.36 Total Return (%) 18.88 2.47 7.94 2.31 (13.38 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.17 1.06 1.02 1.05 1.16 Ratio of net expenses to average net assets 1.17 1.06 1.02 1.04 1.15 Ratio of net investment income to average net assets .89 1.11 1.29 2.13 2.08 Portfolio Turnover Rate 77.41 72.79 88.11 73.05 82.41 Net Assets, end of period ($ x 1,000) 9,426 8,256 7,911 7,832 20,647 a Based on average shares outstanding at each month end. b Amount represents less than $.01 per share. See notes to financial statements. The Fund 31 FINANCIAL HIGHLIGHTS (continued) Year Ended September 30, Investor Class Shares 2012 2011 2010 2009 2008 Per Share Data ($): Net asset value, beginning of period 15.26 15.11 14.27 14.23 18.18 Investment Operations: Investment income—net a .10 .13 .14 .20 .26 Net realized and unrealized gain (loss) on investments 2.71 .20 .94 .03 (2.54 ) Total from Investment Operations 2.81 .33 1.08 .23 (2.28 ) Distributions: Dividends from investment income—net (.19 ) (.18 ) (.24 ) (.19 ) (.49 ) Dividends from net realized gain on investments — (1.18 ) Total Distributions (.19 ) (.18 ) (.24 ) (.19 ) (1.67 ) Net asset value, end of period 17.88 15.26 15.11 14.27 14.23 Total Return (%) 18.54 2.12 7.58 1.98 (13.65 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.49 1.39 1.36 1.41 1.54 Ratio of net expenses to average net assets 1.49 1.39 1.36 1.40 1.53 Ratio of net investment income to average net assets .56 .78 .96 1.59 1.62 Portfolio Turnover Rate 77.41 72.79 88.11 73.05 82.41 Net Assets, end of period ($ x 1,000) 57,363 54,812 59,889 62,604 75,171 a Based on average shares outstanding at each month end. See notes to financial statements. 32 NOTES TO FINANCIAL STATEMENTS NOTE 1—General: Dreyfus LifeTime Portfolios, Inc. (the “Company”) is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering one fund, the Growth and Income Portfolio (the “fund”).The fund’s investment objective is to seek maximum total return, consisting of capital appreciation and current income.The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of NewYork Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. Mellon Capital Management Corporation (“Mellon Capital”), an indirect wholly owned subsidiary of BNY Mellon, serves as the fund’s sub-investment adviser. On September 17, 2012, the Company’s Board of Directors (the “Board”) approved the liquidation of the fund, effective on or about December 5, 2012. Accordingly, effective on or about September 25, 2012, no new or subsequent investments in the fund were permitted. The fund’s assets will be liquidated and the proceeds will be distributed to shareholders as of the close of business on or about December 5, 2012. The financial statements of the fund as of September 30, 2012, have been presented on a liquidation basis, which includes adjustments to present the estimated net realizable value and estimated net settlement amount, of the fund assets and liabilities, respectively, through the liquidation of the fund. MBSC Securities Corporation (the “Distributor”), a wholly owned subsidiary of Dreyfus, is the distributor of the fund’s shares.The fund is authorized to issue 50 million shares of $.001 par value Common Stock in each of the following classes of shares: Restricted Class and Investor Class. Investor Class shares are offered to any investor and Restricted Class shares are offered only to clients of certain banks, securities brokers or dealers and other financial institutions that have entered into selling agreements with the Distributor. Other differences between the classes include the services offered to and the expenses borne by each The Fund 33 NOTES TO FINANCIAL STATEMENTS (continued) class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications.The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. NOTE 2—Significant Accounting Policies: (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. 34 Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in equity securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All of the preceding securities are categorized within Level 1 of the fair value hierarchy. Investments in debt securities excluding short-term investments (other than U.S.Treasury Bills) and financial futures, are valued each business day by an independent pricing service (the “Service”) approved by the The Fund 35 NOTES TO FINANCIAL STATEMENTS (continued) Board. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable 36 issuers.These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized within Level 3 of the fair value hierarchy. Financial futures, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day.These securities are generally categorized within Level 1 of the fair value hierarchy. The following is a summary of the inputs used as of September 30, 2012 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Corporate Bonds † — 7,199,358 — Equity Securities—Domestic Common Stocks † 30,962,762 — — Foreign Government — 1,402,816 — Municipal Bonds — 73,335 — Mutual Funds 12,069,505 — — U.S. Government Agencies/ Mortgage-Backed — 2,130,936 — U.S. Treasury — 14,941,109 — Liabilities ($) Other Financial Instruments: Financial Futures †† (161,760 ) — — ) † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized (depreciation) at period end. At September 30, 2012, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. The Fund 37 NOTES TO FINANCIAL STATEMENTS (continued) (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended September 30, 2012, The Bank of New York Mellon earned $3,183 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” in the Act. Investments in affiliated investment companies for the period ended September 30, 2012 were as follows: Affiliated Investment Value Value Net Company 9/30/2011 ($) Purchases ($) Sales ($) 9/30/2012 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 11,851,000 24,041,061 24,584,014 11,308,047 16.9 38 Affiliated Investment Value Value Net Company 9/30/2011 ($) Purchases ($) Sales ($) 9/30/2012 ($) Assets (%) Dreyfus Institutional Cash Advantage Fund 182,200 7,458,768 6,879,510 761,458 1.1 Total 12,033,200 (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended September 30, 2012, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended September 30, 2012 remains subject to examination by the Internal Revenue Service and state taxing authorities. The Fund 39 NOTES TO FINANCIAL STATEMENTS (continued) At September 30, 2012, the components of accumulated earnings on a tax basis were as follows: undistributed ordinary income $360,442, undistributed capital gains $542,408 and unrealized appreciation $4,035,389. The tax character of distributions paid to shareholders during the fiscal periods ended September 30, 2012 and September 30, 2011 were as follows: ordinary income $801,862 and $802,599, respectively. During the period ended September 30, 2012, as a result of permanent book to tax differences, primarily due to the tax treatment for amortization adjustments and real estate investment trusts, the fund increased accumulated undistributed investment income-net by $236,901 and decreased accumulated net realized gain (loss) on investments by the same amount. Net assets and net asset value per share were not affected by this reclassification. NOTE 3—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of bor rowing. During the period ended September 30, 2012, the fund did not borrow under the Facilities. NOTE 4—Investment Advisory Fee, Sub-Investment Advisory Fee and Other Transactions with Affiliates: (a) Pursuant to an investment advisory agreement with Dreyfus, the investment advisory fee is computed at the annual rate of .75% of the value of the fund’s average daily net assets and is payable monthly. 40 Pursuant to a sub-investment advisory agreement between Dreyfus and Mellon Capital, Dreyfus has agreed to pay Mellon Capital a monthly sub-advisory fee for the fund, computed at the following annual rates: Annual Fee as a Percentage of Total Fund Net Assets Average Daily Net Assets of the Fund $0 up to $600 million .28 % $600 million up to $1.2 billion .18 % $1.2 billion up to $1.8 billion .13 % In excess of $1.8 billion .08 % (b) Under the Shareholder Services Plan, the fund pays the Distributor at an annual rate of .25% of the value of the average daily net assets of the fund’s Investor Class shares for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) in respect of these services.The Distributor determines the amounts to be paid to Service Agents. During the period ended September 30, 2012, the fund’s Investor Class was charged $147,884 pursuant to the Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates DreyfusTransfer, Inc. (“DTI”), a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency services for the fund and, since May 29, 2012, cash management services related to fund subscriptions and redemptions. The Fund 41 NOTES TO FINANCIAL STATEMENTS (continued) During the period ended September 30, 2012, the fund was charged $36,994 for transfer agency services and $710 for cash management services. Cash management fees were partially offset by earnings credits of $84. These fees are included in Shareholder servicing costs in the Statement of Operations. The fund compensatesThe Bank of NewYork Mellon under a custody agreement for providing custodial services for the fund. During the period ended September 30, 2012, the fund was charged $22,587 pursuant to the custody agreement. Prior to May 29, 2012, the fund compensated The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended September 30, 2012, the fund was charged $3,813 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations.These fees were partially offset by earnings credits of $117. During the period ended September 30, 2012, the fund was charged $8,384 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: investment advisory fees $42,602, Shareholder Services Plan fees $12,283, custodian fees $10,000, Chief Compliance Officer fees $1,991 and transfer agency per account fees $8,760. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 5—Securities Transactions: The aggregate amount of purchases and sales (including paydowns) of investment securities, excluding short-term securities and financial futures, during the period ended September 30, 2012, amounted to $43,391,415 and $47,888,350, respectively. 42 Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended September 30, 2012 is discussed below. Financial Futures: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including equity price risk, as a result of changes in value of underlying financial instruments. The fund invests in financial futures in order to manage its exposure to or protect against changes in the market. A financial futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a counterparty, which consist of cash or cash equivalents.The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change.Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss which is reflected in the Statement of Operations.There is minimal counterparty credit risk to the fund with financial futures since they are exchange traded, and the exchange’s clearinghouse guarantees the financial futures against default. Financial futures open at September 30, 2012 are set forth in the Statement of Financial Futures. The following summarizes the average market value of derivatives outstanding during the period ended September 30, 2012: Average Market Value ($) Equity financial futures 11,282,673 At September 30, 2012, the cost of investments for federal income tax purposes was $64,744,432; accordingly, accumulated net unrealized appreciation on investments was $4,035,389, consisting of $5,375,394 gross unrealized appreciation and $1,340,005 gross unrealized depreciation. The Fund 43 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Directors Dreyfus LifeTime Portfolios, Inc. We have audited the accompanying statement of assets and liabilities, including the statements of investments and financial futures, of Dreyfus LifeTime Portfolios, Inc., Growth and Income Portfolio (in liquidation) (the sole series comprising Dreyfus LifeTime Portfolios, Inc.) as of September 30, 2012, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended.These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.We were not engaged to perform an audit of the Fund’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting. Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of September 30, 2012 by correspondence with the custodian and others. We believe that our audits provide a reasonable basis for our opinion. As discussed in Note 1 to the financial statements, the Board of Directors has approved the liquidation of the Fund effective on or about December 5, 2012. As a result, the basis of accounting for the Fund’s financial statements has changed from the going concern to a liquidation basis of accounting. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the changes in net assets of Dreyfus LifeTime Portfolios, Inc., Growth and Income Portfolio (in liquidation) for the period from September 30, 2010 to September 30, 2011, and the financial highlights for the period from September 30, 2008 to September 30, 2011, in conformity with U.S. generally accepted accounting principles and its financial position at September 30, 2012, the results of its operations, changes in its net assets and the financial highlights for the year then ended, applied on the basis described in the preceding paragraph. New York, New York November 27, 2012 44 IMPORTANT TAX INFORMATION (Unaudited) For federal tax purposes, the fund hereby reports 89.90% of the ordinary dividends paid during the fiscal year ended September 30, 2012 as qualifying for the corporate dividends received deduction. Also, certain dividends paid by the fund may be subject to a maximum tax rate of 15%, as provided for by the Jobs and Growth Tax Relief Reconciliation Act of 2003. Of the distributions paid during the fiscal year, $664,289 represents the maximum amount that may be considered qualified dividend income. Shareholders will receive notification in early 2013 of the percentage applicable to the preparation of their 2012 income tax returns. The Fund 45 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT ADVISORY AND SUB-INVESTMENT ADVISORY AGREEMENTS (Unaudited) At a meeting of the fund’s Board of Directors held on July 18 and 19, 2012, the Board considered the renewal of the fund’s Management Agreement, pursuant to which Dreyfus provides the fund with investment advisory and administrative services (the “Agreement”), and the Sub-Investment Advisory Agreement (together, the “Agreements”), pursuant to which Mellon Capital Management Corporation (the “Sub-Adviser”) provides day-to-day management of the fund’s investments. The Board members, none of whom are “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of Dreyfus and the Sub-Adviser. In considering the renewal of the Agreements, the Board considered all factors that it believed to be relevant, including those discussed below.The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information previously provided to them in presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex, and Dreyfus representatives confirmed that there had been no material changes in this information. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting 46 legal and regulatory requirements.The Board also considered Dreyfus’ extensive administrative, accounting and compliance infrastructures, as well as Dreyfus’ supervisory activities over the Sub-Adviser.The Board also considered portfolio management’s brokerage policies and practices (including policies and practices regarding soft dollars) and the standards applied in seeking best execution. Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board reviewed reports prepared by Lipper, Inc. (“Lipper”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended May 31, 2012, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Lipper as of the date of its analysis. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds. The Board discussed the results of the comparisons and noted that the fund’s total return performance was at or above the Performance Group and Performance Universe medians for five of the six periods. Dreyfus also provided a comparison of the fund’s calendar year total returns to the returns of the fund’s benchmark index. The Board also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons. The Board noted that the fund’s contractual management fee was at the The Fund 47 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT ADVISORY AND SUB-INVESTMENT ADVISORY AGREEMENTS (Unaudited) (continued) Expense Group median, the fund’s actual management fee was at the Expense Group median and above the Expense Universe median and the fund’s total expenses were above the Expense Group and Expense Universe medians. Dreyfus representatives reviewed with the Board the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid to Dreyfus or the Sub-Adviser or its affiliates for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients.They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors.The Board considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. The Board considered the fee to the Sub-Adviser in relation to the fee paid to Dreyfus by the fund and the respective services provided by the Sub-Adviser and Dreyfus.The Board also noted the Sub-Adviser’s fee is paid by Dreyfus (out of its fee from the fund) and not the fund. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the expenses allocated and profit received by Dreyfus and the resulting profitability percentage for managing the fund, and the method used to determine the expenses and profit.The Board concluded that the profitability results were not unreasonable, given the services rendered and service levels provided by Dreyfus.The Board previously had been provided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex. The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. The Board’s counsel stated that the Board should consider the profitability analysis (1) as part of the evaluation of whether the fees under the 48 Agreements bear a reasonable relationship to the mix of services provided by Dreyfus and the Sub-Adviser, including the nature, extent and quality of such services, and (2) in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. Since Dreyfus, and not the fund, pays the Sub-Adviser pursuant to the Sub-Investment Advisory Agreement, the Board did not consider the Sub-Adviser’s profitability to be relevant to its deliberations. Dreyfus representatives noted that a discussion of economies of scale is predicated on a fund having achieved a substantial size with increasing assets and that, if a fund’s assets had been stable or decreasing, the possibility that Dreyfus may have realized any economies of scale would be less. Dreyfus representatives also noted that, as a result of shared and allocated costs among funds in the Dreyfus fund complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level.The Board also considered potential benefits to Dreyfus and the Sub-Adviser from acting as investment adviser and sub-investment adviser, respectively, and noted the soft dollar arrangements in effect for trading the fund’s investments. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreements. Based on the discussions and considerations as described above, the Board concluded and determined as follows. The Board concluded that the nature, extent and quality of the services provided by Dreyfus and the Sub-Adviser are adequate and appropriate. The Board generally was satisfied with the fund’s performance. The Board concluded that the fees paid to Dreyfus and the Sub- Adviser were reasonable in light of the considerations described above. The Fund 49 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT ADVISORY AND SUB-INVESTMENT ADVISORY AGREEMENTS (Unaudited) (continued) The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. In evaluating the Agreements, the Board considered these conclusions and determinations and also relied on its previous knowledge, gained through meetings and other interactions with Dreyfus and its affiliates and the Sub-Adviser, of the fund and the services provided to the fund by Dreyfus and the Sub-Adviser.The Board also relied on information received on a routine and regular basis throughout the year relating to the operations of the fund and the investment management and other services provided under the Agreements, including information on the investment performance of the fund in comparison to similar mutual funds and benchmark performance indices; general market outlook as applicable to the fund; and compliance reports. In addition, it should be noted that the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board’s conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years.The Board determined that renewal of the Agreements was in the best interests of the fund and its shareholders. 50 BOARD MEMBERS INFORMATION (Unaudited) Joseph S. DiMartino (68) Chairman of the Board (1995) Principal Occupation During Past 5Years: • Corporate Director and Trustee Other Public Company Board Memberships During Past 5Years: • CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997-present) • Sunair Services Corporation, a provider of certain outdoor-related services to homes and businesses, Director (2005-2009) • The Newark Group, a provider of a national market of paper recovery facilities, paperboard mills and paperboard converting plants, Director (2000-2010) No. of Portfolios for which Board Member Serves: ————— Clifford L. Alexander, Jr. (79) Board Member (2009) Principal Occupation During Past 5Years: • President of Alexander & Associates, Inc., a management consulting firm (January 1981-present) No. of Portfolios for which Board Member Serves: 42 ————— Gordon J. Davis (70) Board Member (2012) Principal Occupation During Past 5Years: • Partner in the law firm of Venable, LLP • Partner in the law firm of Dewey & LeBoeuf, LLP (1994-2012) Other Public Company Board Memberships During Past 5Years: • Consolidated Edison, Inc., a utility company, Director (1997-present) • The Phoenix Companies, Inc., a life insurance company, Director (2000-present) No. of Portfolios for which Board Member Serves: 50 ————— Whitney I. Gerard (77) Board Member (1993) Principal Occupation During Past 5Years: • Partner of Chadbourne & Parke LLP No. of Portfolios for which Board Member Serves: 23 The Fund 51 BOARD MEMBERS INFORMATION (Unaudited) (continued) Nathan Leventhal (69) Board Member (2009) Principal Occupation During Past 5Years: • Commissioner, NYC Planning Commission (March 2007-present) • Chairman of the Avery-Fisher Artist Program (November 1997-present) Other Public Company Board Memberships During Past 5Years: • Movado Group, Inc., Director No. of Portfolios for which Board Member Serves: 40 ————— George L. Perry (78) Board Member (1992) Principal Occupation During Past 5Years: • Economist and Senior Fellow at Brookings Institution No. of Portfolios for which Board Member Serves: 23 ————— Benaree Pratt Wiley (66) Board Member (2009) Principal Occupation During Past 5Years: • Principal,TheWiley Group, a firm specializing in strategy and business development (2005-present) Other Public Company Board Memberships During Past 5Years: • CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (2008-present) No. of Portfolios for which Board Member Serves: 64 ————— Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is c/o The Dreyfus Corporation, 200 Park Avenue, NewYork, NewYork 10166.Additional information about the Board Members is available in the fund’s Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-DREYFUS. Lucy Wilson Benson, Emeritus Board Member David W. Burke, Emeritus Board Member Arthur A. Hartman, Emeritus Board Member 52 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009; from April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 72 investment companies (comprised of 156 portfolios) managed by the Manager. He is 53 years old and has been an employee of the Manager since February 1988. JANETTE E. FARRAGHER, Vice President and Secretary since December 2011. Assistant General Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. She is 49 years old and has been an employee of the Manager since February 1984. KIESHA ASTWOOD, Vice President and Assistant Secretary since January 2010. Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. She is 39 years old and has been an employee of the Manager since July 1995. JAMES BITETTO, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon and Secretary of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. She is 56 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since June 2000. JOHN B. HAMMALIAN, Vice President and Assistant Secretary since August 2005. Senior Managing Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 49 years old and has been an employee of the Manager since February 1991. ROBERT R. MULLERY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 60 years old and has been an employee of the Manager since May 1986. JEFF PRUSNOFSKY, Vice President and Assistant Secretary since August 2005. Senior Managing Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since November 2001. Director – Mutual Fund Accounting of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 54 years old and has been an employee of the Manager since April 1985. The Fund 53 OFFICERS OF THE FUND (Unaudited) (continued) RICHARD CASSARO, Assistant Treasurer since January 2008. Senior Accounting Manager – Money Market and Municipal Bond Funds of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 53 years old and has been an employee of the Manager since September 1982. GAVIN C. REILLY, Assistant Treasurer since December 2005. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 44 years old and has been an employee of the Manager since April 1991. ROBERT S. ROBOL, Assistant Treasurer since August 2003. Senior Accounting Manager – Fixed Income Funds of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since May 2007. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since June 1989. ROBERT SVAGNA, Assistant Treasurer since December 2002. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since October 2004. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (73 investment companies, comprised of 183 portfolios). He is 55 years old and has served in various capacities with the Manager since 1980, including manager of the firm’s Fund Accounting Department from 1997 through October 2001. MATTHEW D. CONNOLLY, Anti-Money Laundering Compliance Officer since April 2012. Anti-Money Laundering Compliance Officer of the Distributor since October 2011; from March 2010 to September 2011, Global Head, KYC Reviews and Director, UBS Investment Bank; until March 2010,AML Compliance Officer and Senior Vice President, Citi Global Wealth Management. He is an officer of 69 investment companies (comprised of 179 portfolios) managed by the Manager. He is 40 years old and has been an employee of the Distributor since October 2011. 54 NOTES For More Information Telephone 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 E-mail Send your request to info@dreyfus.com Internet Information can be viewed online or downloaded at: http://www.dreyfus.com The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. Item 2. Code of Ethics. The Registrant has adopted a code of ethics that applies to the Registrant's principal executive officer, principal financial officer, principal accounting officer or controller, or persons performing similar functions. There have been no amendments to, or waivers in connection with, the Code of Ethics during the period covered by this Report. Item 3. Audit Committee Financial Expert. The Registrant's Board has determined that Joseph S. DiMartino, a member of the Audit Committee of the Board, is an audit committee financial expert as defined by the Securities and Exchange Commission (the "SEC"). Joseph S.
